  Exhibit 10.3

 
AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT
 
This Amendment No. 2 to Employment Agreement (“Amendment”), effective as of
April 1, 2020, is entered into by and between PEDEVCO Corp., as
successor-in-interest to Pacific Energy Development Corp. (herein referred to as
the “Company”), and Clark R. Moore (“Executive”).
 
WHEREAS, the Company and Executive have entered into an employment agreement,
dated June 10, 2011, as amended to date (the “Agreement”), concerning the
employment of Executive as Executive Vice President, General Counsel and
Secretary of the Company; and
 
WHEREAS, the parties wish to amend the Agreement to revise certain terms of the
Agreement as set forth herein in order to reduce Company costs on a temporary
basis;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto agree as follows:
 
1.
Temporary Reduction in Base Salary: Commencing on April 1, 2020, and terminating
upon such time as the Company determines, in its reasonable discretion, that oil
markets have recovered to acceptable levels, Executive’s annual base salary
shall be reduced from $250,000.00 to $200,000.00. Notwithstanding the forgoing,
Executive’s annual base salary for purposes of calculating any “Separation
Payments” under the termination provisions set forth in Section 5 of the
Agreement shall remain at $250,000.00 during the duration of the temporary base
salary reduction.
 
2.
Except to the extent modified hereby, the Agreement shall remain in full force
and effect.
 
3.
This Amendment shall be binding upon and inure to the benefit of the parties and
their successors and assigns.
 
IN WITNESS WHEREOF, the parties have caused the Amendment to be executed as of
the date and year first referenced above.
 

“The Company”

PEDEVCO Corp.
 
 
 
 
 
Date: March 31, 2020
By:  
/s/ Simon Kukes

 
 
 
Dr. Simon Kukes 
 
 
 
Chief Executive Officer 
 




 
 
 
 
 
Date: March 31, 2020
By:  
/s/ Clark R. Moore
 
 
 
Clark R. Moore 
 
 


 



 
Amendment to Moore Employment Agreement
